ACCEPTED
                                                                                03-14-00202-CV
                                                                                        5032109
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                           4/24/2015 5:37:02 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                                No.03-14-00202-CV

                                                               FILED IN
                        IN THE COURT OF APPEALS         3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                      THE THIRD DISTRICT OF TEXAS
                                                        4/24/2015 5:37:02 PM
                              AUSTIN TEXAS                JEFFREY D. KYLE
                                                                Clerk


               NEMER MASSAAD, and all other OCCUPANTS
                                      Appellant
                           V.
    WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE
       FOR OPTION ONE MORTGAGE LOAN TRUST 2006-3,
         ASSET BACKED CERTIFICATES, SERIES 2006-3
                                      Appellee.


               Appeal from the County Court at Law Number One
                             Travis County, Texas
                   Trial Court Case No. C-I-CV-14-000401
                          Hon. Joe Carroll, presiding

                MOTION TO ALLOW APPELLANT'S BRIEF
                     TO EXCEED WORD COUNT




Appellant's Motion to Exceed Word Count                     Page 1
TO THE HONORABLE COURT OF APPEALS:

COMES NOW APPELLANT, NEMER MASSAAD, and files this Motion to

Allow Appellant's Brief to Exceed Word Count, and respectfully shows the

following:

1.    Concurrently with this Motion, Appellant filed his Motion for Rehearing en

      bane.

2.    Appellant's Motion for Rehearing en bane is approximately 5,202 words,

      excluding the parts of the brief exempted by Tex.R.App.P. 9.4(i)(2)(D). A

      motion for rehearing may typically not exceed 4,500 words.

3.    It order to adequately address the Court's original holding and the

      Appellee's Brief, it was necessary to exceed the word count as stated.

4.    Appellant respectfully requests the Court to accept the Motion for

      Rehearing.

WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court grant his

Motion to Allow Appellant's Brief to Exceed Word Count.

                                                   Respectfully submitted,

                                                   By: /s/ James Minerve


                                                   James Minerve
                                                   State Bar No. 24008692
                                                   115 Saddle Blanket Trial
                                                   Buda, Texas 78610
                                                   (210) 336-5867

Appellant's Motion to Exceed Word Count                            Page 2
                                                      (888) 230-6397 (Fax)
                                                      Attorney for Appellant,
                                                      Nemer Massaad

                       CERTIFICATE OF CONFERENCE

      On April 23, 2015, the undersigned counsel for Appellant attempted to
Communicate with counsel for Appellee, Mark Cronenwett, concernmg the
foregoing Motion. Mr. Cronenwett did not consent nor oppose.

                                               /s/ James Minerve

                                               James Minerve

                          CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of April, 2015, a true and correct copy
of the above and foregoing document was sent via Efile.txcourts.gov electronic
filing notification system and via facsimile transmittal to the parties of record listed
below:

      Philip Danaher
      Mark D. Cronenwett
      Mackie Wolf Zientz & Mann, PC
      14160 North Dallas Parkway
      Parkway Office Center, Suite 900
      Dallas, Texas 75254

                                                      s/s/ James Minerve

                                                      James Minerve




Appellant's Motion to Exceed Word Count                                Page 3